Exhibit 10.1

S CORPORATION REVOCATION, TAX ALLOCATION AND
INDEMNIFICATION AGREEMENT

This S CORPORATION REVOCATION, TAX ALLOCATION AND INDEMNIFICATION AGREEMENT
dated as of March 29, 2013 (this “Agreement”), between INDEPENDENT BANK GROUP,
INC., a Texas corporation (the “Company”), and all of the shareholders
identified on the signature pages of this Agreement.

WHEREAS, the Company has elected to be an S corporation (the “S Election”) under
the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, the Company intends to conduct an initial public offering (the “IPO”);

WHEREAS, the Shareholders are currently, and have been since January 1, 2013,
the only shareholders of the Company and will continue to be so until the
Termination Date;

WHEREAS, at all times the Company’s S Election was in effect and the
Shareholders (defined below) were shareholders of the Company, the Shareholders
paid income Taxes, which may have included federal, state and local income
Taxes, on their allocable share of the Company’s Taxable Income (defined below)
as determined under the Code and any applicable equivalent state or local
statutes, and the Shareholders will continue to pay such Taxes (as they become
due) for such periods as the Company’s S Election remains in effect;

WHEREAS, the Company is obligated under its shareholder agreement to make pro
rata distributions to the Shareholders in amounts equal to the Shareholders’
estimated Tax liability, calculated as if each Shareholder would be taxable on
its allocable share of the Company’s Taxable Income at the maximum federal
income Tax rate and any maximum state and local income Tax rates for the
applicable taxable period;

WHEREAS, the Company and the Shareholders desire to set forth their agreement
that the Company shall bear the risk of any additional Tax liability, as well as
any related losses, costs and expenses, resulting from (i) any statement or
restatement of the Company’s Taxable Income on any income tax return or (ii) any
Determination (as defined below), in each case for any open taxable period
beginning before the Termination Date (as defined below);

WHEREAS, in connection with the IPO, the Company and the Shareholders desire to
provide for an S corporation revocation, tax allocation and indemnification
agreement in connection with taxable periods prior to and following the
Termination Date; and

WHEREAS, as a result of the proposed revocation of the Company’s S Election, the
qualified subchapter S subsidiary election (a “QSub Election”) for each
subsidiary of the Company (a “Subsidiary”) for which a QSub Election has been
made and is in effect will terminate and each of the Company and each such
Subsidiary will be classified as a C corporation under the Code.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

Definitions

General. The following terms shall have the following meanings (such meanings to
apply equally to the singular and plural forms of the terms defined). All
section references are to this Agreement unless otherwise stated. All references
to “includes” and “including” mean “includes without limitation” or “including
without limitation,” as the case may be.

Definition of Terms.

“AAA” shall have the meaning assigned to that term by Section 1368(e)(1) of the
Code.

“C Short Year” shall have the meaning set forth in Section 3.01.

“Company’s Taxable Income” means, for each taxable period beginning on or after
the date the Company became an S corporation and ending with the close of the
last day of the Company’s S Short Year occurring in 2013, the sum determined as
to such taxable period of (i) the Company’s items of separately stated income
and gain (within the meaning of Section 1366(a)(1)(A) of the Code) reduced, to
the extent applicable, by the Company’s separately stated items of deduction and
loss (within the meaning of Section 1366(a)(1)(A) of the Code) and (ii) the
Company’s non-separately computed net income (within the meaning of Section
1366(a)(l)(B) of the Code), which for the avoidance of doubt shall be determined
in each case by including income, gains, deductions and losses of any Subsidiary
for which a QSub Election has been made and is in effect.

“Determination” means the final resolution of liability for any Tax payable by a
Shareholder due to such Shareholder’s ownership of stock in the Company for any
taxable period as a result of (i) a “determination” as defined in Treasury
Regulations

 

 

 





--------------------------------------------------------------------------------

Section 1.1377-2(c), (ii) a final determination made by a competent Taxing
Authority or (iii) the payment of Tax by the Shareholders if the Shareholders
and the Company agree that the payment should be made and no action should be
taken to recoup that payment.

“Post-Termination Distribution” means a cash distribution to a Shareholder by
the Company with respect to the Company’s stock during the Post-Termination
Transition Period as set forth in Section 1371(e) of the Code to the extent such
distribution does not exceed the AAA of the Company as of the date of
distribution.

“Post-Termination Transition Period” shall have the meaning set forth in Section
1377(b)(1) of the Code and shall begin on the day after the last day of the
Company’s S Short Year.

“Proceeding” means any proceeding that will potentially give rise to a
Determination.

“S corporation” shall have the meaning set forth in Section 1361 of the Code.

“S Short Year” shall have the meaning set forth in Section 3.01.

“S Termination Year” shall have the meaning set forth in Section 3.01.

“Shareholder” means for the taxable period beginning January 1, 2013, a person
who was a shareholder of the Company during all of such taxable period.

“Taxes” means all federal, state and local taxes, assessments, duties or similar
charges of any kind whatsoever, including any interest, additions to tax or
penalties applicable thereto.

“Taxing Authority” means any governmental body charged with the determination,
collection or imposition of Taxes.

“Termination Date” shall mean the date on which the Company’s status as an S
corporation is terminated by reason of revocation pursuant to Section 1362(d)(1)
of the Code of the S Election of the Company, which shall be determined pursuant
to Section 2.01.

“Treasury Regulations” means the regulations promulgated by the United States
Treasury Department under the Code.

Revocation; Payments and Indemnity

Revocation of S Corporation Status.  The Company shall revoke its status as an S
corporation pursuant to Section 1362(d)(1) of the Code, which election shall be
made by the Company and consented to by Shareholders holding more than 50% of
the issued and outstanding shares of the Company (including nonvoting stock) and
shall be effective on the Termination Date. The revocation and consents shall be
made in accordance with and in the manner provided by Treasury Regulation
§ 1.1362-6(a)(3).  Each of the executive officers of the Company is authorized
and directed to execute and timely file such revocation with the Internal
Revenue Service and to set forth in such revocation the Termination Date, which
date shall be determined by the officer(s) executing such revocation and which
such date shall not be later than the day before the date of pricing of the IPO.

Tax Returns.  Upon filing any federal, state or local income tax return (amended
or otherwise) for any taxable period during which the Company had an S Election
in effect, the Company shall calculate each Shareholder’s estimated Tax
liability for such taxable period as if each such Shareholder would be taxable
on such Shareholder’s allocable share of the Company’s Taxable Income at the
maximum federal income Tax rate and the maximum state and local income Tax
rates, if any, applicable to each such Shareholder with respect to such taxable
period; provided that in any case where another person or entity is directly
taxed on a Shareholder’s income, such Shareholder’s estimated Tax liability
shall be determined by reference to such other person or entity, provided that
the Company has received written notice of such other person or entity.  The
Company shall calculate for each Shareholder the excess of such Shareholder’s
estimated Tax liability over the amount previously distributed by the Company to
such Shareholder in respect of Tax liabilities for the relevant taxable period
(the “2.02 Excess”).  To the extent the Company has not previously made a prior
payment for these specific Taxes, the Company shall make a payment to each
Shareholder in proportion to each Shareholder’s shareholdings during the
relevant taxable period in an amount sufficient so that the Shareholder with the
highest 2.02 Excess receives a payment equal thereto.  If the number of shares
owned by any Shareholder during a taxable period has varied, the Company shall
determine the 2.02 Excess for that taxable period as the sum of the amounts that
would constitute a 2.02 Excess if each period during which shareholdings
remained constant in such taxable period were treated as a separate taxable
period.  Payments made pursuant to this Section 2.02 shall be made on or before
the time the relevant income tax return is filed.

Determinations.  After any Determination with respect to a taxable period, the
Company shall calculate each Shareholder’s estimated Tax liability for such
taxable period as if each such Shareholder would be taxable on such
Shareholder’s allocable share of the Company’s Taxable Income at the maximum
federal income Tax rate and the maximum state and local income Tax rates, if
any, applicable to each such Shareholder with respect to such taxable period;
provided that in any case where another person or entity is directly taxed on a
Shareholder’s income, such Shareholder’s estimated Tax liability shall be
determined by reference to such other person or entity, provided that the
Company has received written notice of such other person or entity.  The Company
shall calculate for each Shareholder the excess of such Shareholder’s estimated
Tax liability over the amount previously distributed by the Company to such
Shareholder in respect of Tax liabilities for the relevant taxable period (the
“2.03 Excess”).  The Company shall make a payment to each Shareholder in
proportion to each Shareholder’s shareholdings during

 

 

 2 





--------------------------------------------------------------------------------

the relevant taxable period in an amount sufficient so that the Shareholder with
the highest 2.03 Excess receives a payment equal thereto.  If the number of
shares owned by any Shareholder during a taxable period has varied, the Company
shall determine the 2.03 Excess for that taxable period as the sum of the
amounts that would constitute a 2.03 Excess if each period during which
shareholdings remained constant in such taxable period were treated as a
separate taxable period.  Payments made pursuant to this Section 2.03 shall be
made within 120 days of the relevant Determination.

Indemnification.  The Company shall indemnify and hold harmless each Shareholder
from any losses, costs or expenses (including reasonable attorneys’ fees)
arising out of any claims made pursuant to Section 2.02 or Section 2.03.
 Payments made pursuant to this Section 2.04 shall be made at the same time as
the payment made pursuant to Section 2.02 or Section 2.03, as applicable, or if
later, promptly upon the Company becoming aware in writing of the amount of such
losses, costs or expenses.

ALLOCATION OF INCOME

Short Taxable Years.  The parties acknowledge that the taxable year in which the
S corporation status of the Company is terminated will be an “S Termination
Year” for Tax purposes, as defined in Section 1362(e)(4) of the Code.  Pursuant
to Section 1361(e)(1) of the Code, the S Termination Year of the Company shall
be divided into two short taxable years: an “S Short Year” and a “C Short Year.”
 Pursuant to Section 1362(e)(1)(A) of the Code, the S Short Year shall be that
portion of the Company’s S Termination Year ending on the day immediately
preceding the Termination Date.  Pursuant to Section 1362(e)(1)(B) of the Code,
the C Short Year shall be that portion of the Company’s S Termination Year
beginning on the Termination Date and ending on the last day of the Company’s S
Termination Year.

Closing of the Books.  The Company and each of the Shareholders agree that for
Tax purposes (including for purposes of determining the Company’s Taxable Income
for its S Short Year) the Company shall allocate its items of income, gain,
loss, deduction and credit for its calendar year constituting the Company’s S
Termination Year between the S Short Year and the C Short Year in accordance
with normal tax accounting rules (the so-called “closing of the books method”),
as permitted by Section 1362(e)(3) of the Code by assuming that the S Short Year
were a taxable year ending at the end of the S Short Year and the C Short Year
were a taxable year beginning at the beginning of the C Short Year.  The Company
will make the election permitted by Section 1362(e)(3) in a timely manner.  Each
of the Shareholders agrees to consent to such election and to provide the
Company with the statement of consent of all Shareholders described in Section
1.1362-6(a)(5) and (b) of the Treasury Regulations. The Company and each of the
Shareholders agree to make, and to provide such information and obtain such
consents as are necessary to make, any comparable election required under
applicable state and local income tax laws.

Notice, Proceedings and Inconsistent Reporting

Notice and Proceedings.  

Any Shareholder that believes it may be entitled to a payment under this
Agreement as a result of a Proceeding shall use reasonable efforts to promptly
notify the Company of such Proceeding.  The Company will have the option to
represent itself in any Proceeding, at its own expense and using advisors of the
Company’s choice.  

Each Shareholder shall cooperate fully with the Company in any Proceeding and
shall have the right, but not the obligation, to participate in such Proceeding
at its own expense.  

Breach by any Shareholder of any of the provisions of this Section 4.01 will
terminate the Company’s obligation to make payments to such Shareholder under
Article II, to the extent any such breach prejudices the result of any
Proceeding.

Inconsistent Reporting.  If a Shareholder hereafter reports an item on such
Shareholder’s income tax return in a manner materially inconsistent with the Tax
treatment reflected in the Schedule K-1 or other Tax information provided to the
Shareholder by the Company for a taxable period during which the Company had an
S Election in effect, such Shareholder shall notify the Company of such
treatment before filing such Shareholder’s income tax return.  If such
Shareholder fails to notify the Company of such inconsistent reporting, such
Shareholder shall be liable to the Company for any losses, costs or expenses
(including reasonable attorneys’ fees) arising from such inconsistent reporting,
including an audit, and the Company shall have no obligation to make the
payments to such Shareholder under Article II.

Representations and Warranties; Covenants

Representations and Warranties of the Shareholders.  Each Shareholder represents
and warrants that such Shareholder is currently, and has been since January 1,
2013, a shareholder of the Company.

Representations and Warranties of the Company.  The Company represents and
warrants that the Shareholders are currently, and have been since January 1,
2013, the only shareholders of the Company.

Covenants of the Shareholders.  Each of the Shareholders will continue to be a
shareholder of the Company from the effective date of this Agreement until the
date of pricing of the IPO.



 

 

 3 





--------------------------------------------------------------------------------

Miscellaneous

Confidentiality.  Each of the parties agrees that any information furnished
pursuant to this Agreement is confidential and, except as and to the extent
required by law or otherwise during the course of an audit or contest or other
administrative or legal proceeding, shall not be disclosed to any person or
entity.

Post-Termination Distributions.  To the extent practicable and to the extent
consistent with applicable law, payments or other distributions made to the
Shareholders pursuant to Section 2.02 and Section 2.03 will be treated as
Post-Termination Distributions for U.S. federal income Tax purposes and any
correspondingly applicable state and/or local Tax purposes.  To the extent that
the Company’s tax return preparers determine that such payments or distributions
cannot be properly treated as Post-Termination Distributions, then the amount of
any distribution made to the Shareholders pursuant to Section 2.02, Section 2.03
and Section 2.04 shall be increased by the amount of such Shareholders’
additional Tax liability, if any, resulting from such payments or distributions,
as reasonably determined by the Company’s tax return preparers plus an amount
equal to any additional Tax liability resulting from the payment pursuant to
this Section 6.02, assuming that each Shareholder pays Tax at the maximum
federal income Tax rate and the maximum state and local income Tax rates
applicable to each such Shareholder in the manner determined in Section 2.02.

Successors and Access to Information.  This Agreement shall be binding upon and
inure to the benefit of any successor, heirs or personal representatives to any
of the parties, by merger, acquisition of assets or stock in the Company or
otherwise, to the same extent as if the successor, heir or personal
representative had been an original party to this Agreement or the relevant
Shareholder for the taxable period in question, and in such event, all
references herein to a party shall refer instead to the successor, heir or
personal representative of such party;  provided, however, that for purposes of
calculating the estimated Tax liability to which any payments under this
Agreement would relate, the original Shareholder’s estimated Tax liability shall
be taken into account, but any payments in connection therewith shall be made to
the successor, heir or personal representative of such original Shareholder.

Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas excluding (to the greatest extent
permissible by law) any rule of law that would cause the application of the laws
of any jurisdiction other than the State of Texas.  Venue for any action to
enforce the provisions of this Agreement shall lie solely in the state and
federal district courts located in Collin County, Texas.  The parties hereby
submit to the exclusive jurisdiction of the courts of the State of Texas located
in McKinney, Texas, or the federal courts of the United States located in the
Northern District of the State of Texas in respect of any dispute relating to
this Agreement or to the transactions contemplated hereby.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection that
they may now or hereafter have to the personal and subject matter jurisdiction
of such courts to resolve any such dispute or to venue in McKinney, Texas,
including an objection based on forum non conveniens.

Headings.  The headings in this Agreement are for convenience only and shall not
be deemed for any purpose to constitute a part or to affect the interpretation
of this Agreement.

Specific Performance. Each Shareholder acknowledges that such Shareholder’s
obligations hereunder are unique and recognizes and affirms that in the event of
a breach of this Agreement by such Shareholder, money damages would be
inadequate and the Company would have no adequate remedy at law.  Accordingly,
each Shareholder agrees that the Company shall have the right, in addition to
any other rights and remedies existing in its favor, to enforce its rights and
each Shareholder’s respective obligations hereunder not only by an action or
actions for damages, but also by an action or actions for specific performance,
injunctive and/or other equitable relief.  

Power of Attorney.  Each Shareholder hereby constitutes and appoints the Company
its true and lawful attorney-in-fact, with full power of substitution and
resubstitution, in the name of such Shareholder, to consent to any election or
revocation of election contemplated by this Agreement and to take such other
actions that the Company may deem necessary or convenient in order to make the
elections contemplated in this Agreement; and to do all such acts and things in
relation thereto as the Company shall deem reasonably desirable.  Each
Shareholder agrees that the foregoing powers are coupled with an interest and
are and shall be irrevocable by such Shareholder, assuming such power of
attorney is reasonably exercised.

Notices.  Any notice or communication required or permitted to be given under
this Agreement shall be in writing (including telecopy communication) and
mailed, telecopied or delivered to the parties at the addresses specified in
Schedule A or at such other address as one party may specify by notice to the
other party.  All such notices and communications shall be effective when
received.  Any payment required to be made under this Agreement shall be mailed
or delivered to the parties at the addresses specified in Schedule A or at such
other address or account as one party may specify by notice to the other party.

Severability.  If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the maximum extent practicable.  In any
event, all other provisions of this Agreement shall be deemed valid, binding,
and enforceable to their full extent.

Survival.  This Agreement shall remain in force and be binding so long as the
applicable period of assessments (including extensions) remains unexpired for
any Taxes contemplated by this Agreement.

Successor Provisions.  Any reference herein to any provisions of the Code or
Treasury Regulations shall be deemed to include any amendments or successor
provisions thereto as appropriate.

Integration; Amendments.  Except as explicitly stated herein, this Agreement
embodies the entire understanding between the parties relating to its subject
matter and supersedes and terminates all prior agreements and understandings
among the parties with respect to such matters.  No promises, covenants or
representations of any kind, other than those expressly stated herein, have been
made to induce any party to enter into this Agreement.  This Agreement shall not
be modified or terminated except by a writing duly signed by each of the parties
hereto, and no waiver of any provisions of this Agreement shall be effective
unless in a writing duly signed by the party sought to be bound.

Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
DISPUTE ARISING OUT OF THIS AGREEMENT. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

 

 

 4 





--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.13.

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one counterpart.

Electronic Transmission.  Any facsimile or electronically transmitted copies
hereof or signature hereon shall, for all purposes, be deemed originals.

[Signature pages follow.]

   

   

 

 

 5 







--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, each of the parties of this Agreement has executed this
Agreement, or caused this Agreement to be executed by its duly authorized
officer or trustee, effective as of the date first set forth above.

   

 

INDEPENDENT BANK GROUP, INC.

   

   

By:

/s/ Jan C. Webb

   

   

   

Jan C. Webb

   

Executive Vice President

   

 

SHAREHOLDER SIGNATURE

   

   

IF INDIVIDUAL

IF ENTITY

   

   

   

Printed Name: David R. Brooks

Name of Entity:

   

   

   

   

/s/ David R. Brooks

   

By:

   

   

   

   

   

(Signature)

   

Name:

   

   

   

   

   

   

   

Title:

   

   

   

   

   

/s/ Carolyn Brooks

   

   

   

   

   

   

   

   

   

(Signature of Spouse)

   

   

   

   



 

IBG Tax Indemnification Agreement

 6 





--------------------------------------------------------------------------------

   

SCHEDULE A

Notices

To the Company:

Independent Bank Group, Inc.

1600 Redbud Boulevard, Suite 400

McKinney, Texas 75069-3257

Facsimile: 972-562-5496

Attn: David R. Brooks

With a copy  (which shall not constitute notice) to:

Haynie Rake Repass & Lowry, P.C.

14643 Dallas Parkway, Suite 550

Dallas, TX  75254

Facsimile:  972-716-1850

Attention: Mark Haynie, Esq.

To the Shareholder:

   

 

Name:

   

   

   

Address:

   

   

   

   

   

   

   

   

   

   

   

   

   



 

IBG Tax Indemnification Agreement

 7 





--------------------------------------------------------------------------------

   

Schedule to Exhibit 10.1

Independent Bank Group, Inc. (the “Company”) entered into S-Corporation
Revocation, Tax Allocation and Indemnification Agreements with persons in
addition to that person named in the S-Corporation Revocation, Tax Allocation
and Indemnification Agreement that is included in this Exhibit 10.1 (the
“Included Agreement”). The other persons who have entered into an S-Corporation
Revocation, Tax Allocation and Indemnification Agreement with the Company are:

   

 

Abernathy, Richard

   

Lloyd, John Calvin

Aboussie, Jr. Kenneth E.

   

Logue, Chris Leroy

Allen, III, Tom W.

   

Loughlin, Joe T. or Valerie A.

Aston, III, Joe A.

   

Lovell Living Trust

Aycock Living Trust

   

Lovell, III, Tommy M.

Aycock, R. E.  Jr.

   

Maris, Michael L.

Bandemir, Scott

   

Matthews, Marty L.

Baumann, Laura

   

Mattice, Clive (Duke)

Benton, William D.

   

May, Deadre

Berntsen, Torry and Dinah

   

May Living Trust

Blackstone, Phil

   

May, Wade H.

Boyd, Debbie

   

Maynard Cheek

Bradley, Johnny L. & Carolyn F.

   

McCall Living Trust

Bratcher, Johnny

   

McDougal, Janet

Bratcher, Johnny Pat SP

   

McDougal,  Tom and Janet

Bratcher, John Paul or Johnny

   

McKnight, T. Bob

Brennan, Shala A.

   

Meyer, Amy Allen

Brogna, Justin C.

   

Morgan, Jon

Brooks, Daniel W.

   

Meyer, Amy Allen

Brooks, Darin L. & Frances E.

   

Morgan, Jon

Brooks, Jerald D.

   

Norman, Alton

Brooks, Mason

   

Norman, Jack

Brooks, The Ryan Brooks Trust, Carolyn Brooks, Trustee

   

Overstreet, W Craig

   

Pannell, Megan May

Brooks, The Reece Brooks Trust, David Brooks, Trustee

   

Patterson, William

   

Pannell, Megan May

Brooks, Travis & Cassandra

   

Payne, Jodie

Cain, G. G.

   

Perkins, Jennifer Jones

 

IBG Tax Indemnification Agreement

 8 





--------------------------------------------------------------------------------

   

   

 

Cannon, Kristy K.

   

Phifer, Stanley B.

Camp, Robert

   

Radke, Jack

Carter, Roy Allen

   

Phifer, Stanley B.

Carter, Roy Allen or Mary Jane

   

Radke, Jack

Cashen, Elle Franklin

   

Radke Family 2011 Trust,

Cashen, Shack

   

Jack Radke, Trustee

Churner, Rudy Dr.

   

Radke Family 2011 Trust,

Cifu, Douglas A.

   

Jack Radke, Trustee

Clapp, Jason A. & Jessica R. Bell

   

Richards, Charles “Ben”

Cunningham, Joe H.

   

Rigney, Robert C.

Dale, Hugh M.

   

Ritchie, Amanda Brooks-Ritchie and Ted

Dale, Roy H.

   

Robbins, William K.

Daniel, Eddy W.

   

Ruschhaupt, Geraldine B.

Doss, Michael

   

Ruschhaupt, Richard

Englander, Martin H.

   

Ruschhaupt Trust B, Albert A.

Eubanks, Kim

   

Sammis, Bruce

Fair, William E

   

Sayles, Richard A.

Falls, Ellen L.

   

Seidler, Kurt

Feagin, Aaron Clint

   

Smith, G. Stacy

Feagin, Amy A.

   

Smith, Thomas K.

Feagin, Mary Lynne

   

Sparling, Jonathan

Feagin, Ray and Lynne

   

Steglich, Gregory B

Feagin, Raymond Curtis

   

Stewart, James C. Jr. & Marilyn N.

Feagin, W. R.

   

Stewart, William N.

Forbus, William B.

   

Strodel, Daniel S.

Galyean, Johnny

   

Taylor Family Trust**, The

Garner, James C.

   

Teachout, Sheryln J.

Garner, Johnny Mack

   

Tedford, Jr., R. A.

Griffin, Austin

   

Teachout, Sheryln J.

Griffin, Chad

   

Tedford, Jr., R. A.

Griffin, Kevin

   

Tedford, Kailyn

Griffin, Lisa

   

Tedford, Robert A. and Kailyn

Guinn, Wesley

   

Tedford, Sandra C.

 

IBG Tax Indemnification Agreement

 9 





--------------------------------------------------------------------------------

   

   

 

Hadaway, Jr., Boyd B.

   

Tedford, Ted K

Hale, Kevin

   

Temple, III, Charles E.

Haynie, Mark

   

Temple, Richard

Hendricks, Mont

   

Temple, Robert F.

Hickman, Ken or Frances

   

Temple, Richard

Hillhouse, Jim L. & Pamela

   

Thomas, Sara

Hobart, Brian Edward

   

Thomason, Ronnie D.

Holman, Michael

   

Tomes, Robert B.

Holt, Mark W.

   

Ussery, Travis

Horton, Doris Ann

   

Vanderstraaten, William H.

Huff, Peter C.

   

Viola, Frank

James, Dennis & Dianne Costa

   

Viola, Frank & Cynthia

Jones, John B.

   

Viola, Vincent

Jones, John G.

   

Webb, Brad

Joplin, Joanna R.

   

Webb, Jan

Joplin, Joe M.

   

Webb Living Trust, The

Lane, Houston L & Donna K

   

Webb, R. Brian

Laud Howell Family Trust

   

Weinstock, Jena Joplin

The Lawrence 2011 Family Trust, Yvonne and Matthew Lawrence Trustees

   

Westcott, Kimberly Lovell

   

Whitaker, Charles C.  

Lea, Walker

   

Westcott, Kimberly Lovell

Lessman, William Russ

   

Whitaker, LaVerne Hendrex

Lewis, Chase

   

Whitfield, Todd

Lewis, Gary D.

   

Wilson, James T. Jr.

Lewis, Gary D. or S. Kay

   

Wood, David

   

The signature pages executed by such other parties to the S-Corporation
Revocation, Tax Allocation and Indemnification Agreement, which were identical
to the signature page, included in this Exhibit 10.1 except for such other
parties’ signatures, and the addresses for notices of the parties to the
agreement comprising this Exhibit 10.1 other than the Company have been omitted
from this exhibit to this Quarterly Report on Form 10-Q in accordance with
Instruction 2 to Item 601 of Regulation S-K of the SEC.

           



       

 

IBG Tax Indemnification Agreement

 10 



--------------------------------------------------------------------------------